J. S34039/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                     v.                    :
                                           :
JONATHAN JACKSON,                          :          No. 131 MDA 2020
                                           :
                          Appellant        :


        Appeal from the Judgment of Sentence Entered January 9, 2019,
                in the Court of Common Pleas of Dauphin County
                Criminal Division at No. CP-22-CR-0002353-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:             FILED OCTOBER 06, 2020

        Jonathan Jackson appeals from the January 9, 2019 judgment of

sentence entered by the Court of Common Pleas following his conviction of

one count each of strangulation and simple assault1 following a bench trial.

The trial court sentenced appellant to a term of 18-36 months’ imprisonment.

After careful review, we affirm.

        The trial court set forth the following factual and procedural history:

              On December 24, 2017, appellant and Heather Wright
              began arguing. According to Ms. Wright’s testimony,
              appellant threw a chair against the wall[,] then threw
              her on the bed and restrained her. Ms. Wright was
              able to kick him off her and yell for her mother,
              Carol Wright, to call the police. Carol heard a loud
              crash caused by the Christmas tree being knocked
              over during the argument and the ornaments
              breaking.    Carol witnessed appellant on top of

1   18 Pa.C.S.A. §§ 2718(a)(1) and 2701(a)(1), respectively.
J. S34039/20


            Ms. Wright on the bed. Carol also saw marks on
            Ms. Wright’s neck following the incident.

            Officer Christian Ribec[2] responded to the incident on
            December 24th, 2017, after a call to 9-1-1 from Carol.
            Officer Ribec testified that Ms. Wright was hysterical,
            crying, and yelling when he arrived. Ms. Wright was
            on the phone with appellant and allowed Officer Ribec
            to speak with him. Appellant failed to return to the
            home after Officer Ribec asked him to. Ms. Wright
            stated to Officer Ribec that appellant became angry
            and slammed her against the wall. She further stated
            that appellant went to strangle her on the bed with
            enough force that she could not breathe.

            Ms. Wright then provided a written statement to police
            and    signed     a    strangulation    questionnaire.
            Ms. Wright’s written statement alleged that appellant
            threw her against the wall, threw their baby’s rocking
            chair against the wall, then took her phone and
            started choking her on the bed.           The written
            statement also alleged that appellant continued to
            throw Ms. Wright around the room every time she
            tried to get up.         Ms. Wright’s strangulation
            questionnaire stated that appellant strangled her with
            two hands with full-force pressure to the point that
            she could no longer breathe. Ms. Wright denied
            treatment from EMS.

Trial court opinion, 3/12/20 at 2-3 (extraneous capitalization, footnotes, and

citations to the record omitted).

            Appellant appeared in [the trial] court on
            November 16, 2018 for a bench trial. On the same
            day, appellant was found guilty of strangulation and
            simple assault. On January 9, 2019, appellant was
            sentenced to one (1) year six (6) months to three (3)
            years in a state correctional facility.




2 Officer Ribec is employed by the Harrisburg Bureau of Police.       (Notes of
testimony, 11/16/18 at 31.)


                                     -2-
J. S34039/20


              On September 20, 2019, appellant filed a
              Post-Conviction Relief Act[3 (“PCRA”)] petition. On
              October 3, 2019, [the PCRA] court appointed
              William M. Shreve, Esquire. On November 26, 2019,
              a motion to reinstate appellate rights was filed with
              [the PCRA] court pursuant to the PCRA.            On
              December 20, 2019, appellant’s appellate rights were
              reinstated.

              Appellant filed a timely notice of appeal on
              January 17, 2020. [The trial] court ordered a concise
              statement of matters complained of on appeal on
              January 24, 2020. Appellant complied with said order
              on February 13, 2020.
Id. at 1 (extraneous capitalization and footnotes omitted). The trial court filed

an opinion pursuant to Pa.R.A.P. 1925(a) on March 12, 2020.

        Appellant raises the following issue for our review:

              Whether the evidence presented at trial was
              insufficient to convict appellant of the crime of
              strangulation, 18 Pa.C.S.A. § 2178[?]

Appellant’s brief at 9 (bolding and full capitalization omitted).

        Following a thorough review of the record, including the briefs of the

parties, the applicable law, and the well-reasoned opinion of the trial court, it

is our determination that appellant’s sufficiency of the evidence claim is

without merit. The trial court authored a comprehensive seven-page opinion

wherein it discussed appellant’s claim and concluded that it was without merit.

We find that the trial court’s conclusion is supported by competent evidence

and is free of legal error. Specifically, we agree with the trial court that the




3   42 Pa.C.S.A. §§ 9541-9546.


                                       -3-
J. S34039/20

Commonwealth     presented    sufficient    evidence   to   establish   beyond   a

reasonable   doubt   that   appellant      knowingly   or   intentionally,   “threw

[Ms. Wright] on the bed, put his hands on her neck, and applied pressure to

the point that she could no[t] breathe[.]” (Trial court opinion, 3/12/20 at 5;

citing notes of testimony, 11/16/18 at 18, 32-33.)

      Accordingly, we adopt the trial court’s comprehensive March 12, 2020

opinion as our own for purposes of this appellate review.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/06/2020




                                     -4-
                                                                                   Circulated 09/08/2020 03:18 PM




    COMMONWEALTH OF PENNSYLVANIA : IN THE COURT OF COMMON PLEAS
                                 : DAUPHIN COUNTY, PENNSYLVANIA

                               v.                    NO. 131 MDA 2020
                                                          2353 CR 2018

    JONATHAN JACKSON                                 CRIMINAL APPEAL


    TRIAL COURT MEMORANDUM OPINION PURSUANT TO PENNSYLVANIA RULE
                    OF APPELLATE PROCEDURE 1925( A )

         Appellant, Jonathan Jackson (“Appellant” or “Mr. Jackson”) appeals from this Court’s

Order dated January 9, 2019 which sentenced Appellant. This opinion is written pursuant to

Pa.R.A.P. 1925(a).

                                       Procedural History

         Appellant appeared in this Court on November 16, 2018 for a bench trial. On the same

day , Appellant was found guilty of Strangulation 1 and Simple Assault2. On January 9, 2019,

Appellant was sentenced to one (1 ) year six (6) months to three (3) years in a State Correctional

Facility.

         On September 20, 2019, Appellant filed a Post-Conviction Relief Act Petition3. On

October 3, 2019, this Court appointed William M. Shreve, Esquire. On November 26, 2019, a

Motion to Reinstate Appellate Rights was filed with this Court pursuant to the PCRA. On

December 20, 2019, Appellant’s appellate rights were reinstated.

         Appellant filed a timely Notice of Appeal on January 17, 2020. This Court ordered a

Concise Statement of Matters Complained of on Appeal on January 24, 2020. Appellant

complied with said Order on February 13, 2020.



1
  18 Pa .C.S. § 2718(a)( 1 )
2
  18 Pa.C.S. § 2701(a)( 1 )
3
  Hereinafter “ PCRA”

                                                 1
                                            Factual Background

             The following facts were established during a bench trial held on November 16, 2018. On

    December 24, 2017, Appellant and Heather Wright4 began arguing. (Notes of Testimony, Bench

    Trial , 11 / 16/ 18, 10; 32).5 According to Ms. Wright ’s testimony , Appellant threw a chair against

    the wall then threw her on the bed and restrained her. (N.T., 10) . Ms. Wright was able to kick

    him off her and yell for her mother, Carol Wright ,6 to call the police. (N.T., 10- 11 ). Carol heard a

    loud crash caused by the Christmas tree being knocked over during the argument and the

    ornaments breaking. (N.T., 28-30). Carol witnessed Appellant on top of Ms. Wright on the bed.

    (N.T., 28). Carol also saw marks on Ms. Wright’s neck following the incident. (N.T.,
                                                                                         29).
            Officer Christian Ribec,7 responded to the incident on December 24th, 2017, after a call to

    9-1-1 from Carol. (N.T., 32-33). Officer Ribec testified that Ms. Wright was hysterical, crying ,

    and yelling when he arrived . (N.T., 32). Ms. Wright was on the phone with Appellant and

allowed Officer Ribec to speak with him. (N.T., 32). Appellant failed to return to the home after

Officer Ribec asked him to. (N.T., 32). Ms. Wright stated to Officer Ribec that Appellant

became angry and slammed her against the wall. (N.T., 33). She further stated that Appellant

went to strangle her on the bed with enough force that she could not breathe. (N.T., 33).

            Ms. Wright then provided a written statement to police and signed a strangulation

questionnaire. (N.T., 14-16). Ms. Wright’s written statement alleged that Appellant threw her

against the wall, threw their baby’s rocking chair against the wall, then took her phone and

started choking her on the bed . (N.T., 15 ). The written statement also alleged that Appellant

continued to throw Ms. Wright around the room every time she tried to get up. (N.T., 15). Ms.


4
    Hereinafter, “Ms . Wright”
5
    Hereinafter, “N .T.”
6
    Hereinafter, “Carol ”
7
    Hereinafter, “Officer Ribec”

                                                     2
Wright’s strangulation questionnaire stated that Appellant strangled her with two hands with full -

force pressure to the point that she could no longer breathe. (N.T., 18). Ms. Wright denied

treatment from EMS. (N.T., 35).


                   Appellant’s   Statement of Matters Complained of on Anneal

    1. Whether the evidence presented at trial was insufficient to convict appellant of the crime

        of strangulation.

                                                Discussion

        In addressing the Appellant’s sole error complained of on appeal, we must disagree with

the argument that the evidence presented at trial was insufficient to convict Appellant of the

crime of strangulation. The Superior Court said the following regarding sufficiency of evidence

presented at trial:

                A claim challenging the sufficiency of the evidence is a question of
                law. Evidence will be deemed sufficient to support the verdict when
                it establishes each material element of the crime charged and the
                commission thereof by the accused , beyond a reasonable doubt.
                Where the evidence offered to support the verdict is in contradiction
                to the physical facts, in contravention to human experience and the
                laws of nature, then the evidence is insufficient as a matter of law.
                When reviewing a sufficiency claim the court is required to view the
                evidence in the light most favorable to the verdict winner giving the
                prosecution the benefit of all reasonable inferences to be drawn from
                the evidence.

        Commonwealth v. Robinson. 817 A.2d 1153, 1158 (Pa.Super. 2003).

        Additionally, the Superior Court in Commonwealth v. Fitzpatrick stated, “[a]ny doubts

                                                               -
regarding a defendant’s guilt may be resolved by the fact finder unless the evidence is so weak




8
 Commonwealth v. Fitzpatrick , 159 A.3d 562, 567 (Pa.Super. 2017) (quoting Commonwealth v. Hutchinson, 947
A .2d 800, 805-806 (Pa .Super. 2008)).
                                                     3
and inconclusive that as a matter of law no probability of fact may be drawn from the combined

circumstances.”

        In order to address a sufficiency of the evidence argument, we must review the elements

of said crime. Id. The statute states in relevant part:

              (a) Offense defined - A person commits the offense of strangulation
                   if the person knowingly or intentionally impedes the breathing
                   or circulation of the blood of another person by:
                        (1 ) Applying pressure to the throat or neck; or
                        (2) Blocking the nose and mouth of the person.
              ( b) Physical injury - Infliction of a physical injury to a victim shall
                   not be an element of the offense. The lack of physical injury to
                   a victim shall not be a defense in a prosecution under this
                   section.
       See 18 Pa.C.S.A. § 2718

       The Supreme Court of Pennsylvania explained the appropriate standard of review when

an appellate court is required to review an insufficiency of the evidence claim:

               Normally, the evidence is deemed to be sufficient where there is
               testimony offered to establish each material element of the crime
               charged and to prove commission of the offense by the accused
               beyond a reasonable doubt. The question of credibility is left to the
               jury and the verdict will not be disturbed if the jury determined the
               evidence is worthy of belief. We have, however, made exception to
               the general rule that the jury is the sole arbiter of the facts where the
               testimony is so inherently unreliable that a verdict based upon it
               could amount to no more than surmise or conjecture.

       Commonwealth v. Karkaria. 625 A.2d 1167, 1170 (Pa. 1993).

       In reviewing the evidence in a light most favorable to the verdict winner, we believe the

verdict rendered is supported by the evidence. The evidence presented by the Commonwealth,

namely the testimony of Ms. Wright, Carol Wright, and Ms. Wright’s written statements to

police, was enough for the fact-finder to conclude beyond a reasonable doubt that Appellant

impeded the breathing of Ms. Wright by applying pressure to her throat or neck. Ms. Wright

testified that Appellant threw her onto the bed and began restraining her by putting his hands

                                                   4
                                                   -
  around her neck and shoulders area. (N.T., 10 11 ). The Comm
                                                               onwealth also presented the
  written statement that Ms. Wright provided to police on the night of the inciden
                                                                                       t. (N.T., 14-15).
 Ms. Wright’s written statement to police states that Appellant choked
                                                                            her on the bed . (N .T., 15 ).
 Ms. Wright completed a strangulation questionnaire on the night of
                                                                          the incident. (N.T., 16). In
 this questionnaire, Ms. Wright indicated that Appellant used two hands
                                                                              with full-force pressure
 to the point that Ms. Wright could not breathe. (N .T., 18 ). Ms. Wright
                                                                          also testified that the
 action caused her to vomit. (N.T., 18). According to Ms. Wright’s testimony
                                                                                   , she was able to
 kick Appellant off and immediately yelled for Carol Wright, her
                                                                      mother, to call the police. (N.T.,
 11). In response to Defense Counsel ’s questioning, Ms. Wright testified
                                                                              that she did not
 experience symptoms such as blacking out, loss of bodily functions
                                                                   , raspy voice, or red eyes.
 (N.T., 18-21 ). However, the plain language of the statute states
                                                                   that a lack of injury is not a
defense and that the actual infliction of an injury is not considered an elemen
                                                                                t of strangulation.
18 Pa.C.S. § 2718( b).

        The Commonwealth then presented testimony from Carol Wright, Heather Wright
                                                                                                   ’s
mother. Carol Wright testified that she saw handprint marks on her daughter’
                                                                            s neck after the
incident. (N.T., 29).

        Further, the testimony presented by the Commonwealth is not so inherently unreliab
                                                                                                    le as
to require the exception to the general rule that the jury is the sole arbiter
                                                                               of the facts. See
Commonwealth v. Karkaria. 625 A.2d at 1170. The testimony of Officer Ribec showed
                                                                                              that Ms.
Wright completed and signed the domestic violence form and signed the strangulation
                                                                                    form,
completed by Officer Ribec based on the statements from Ms. Wright, on the night of the

incident. (N.T., 32). Ms. Wright’s assertion that Appellant threw her on the bed, put his
                                                                                              hands on
her neck, and applied pressure to the point that she could no breathe remained consistent and



                                                   5
reliable through her statements to police, both written and oral, and her testimony at trial . (N.T.,

32-33; 18). Any question regarding the credibility of the testimony presented at trial was

properly left to the arbiter of the facts, in this case the Honorable Judge Curcillo, and the verdict

should not be disturbed .

       Additionally , the evidence presented by the Commonwealth, was enough for the jury to

conclude beyond a reasonable doubt that Appellant knowingly or intentionally impeded the

breathing of Ms. Wright by applying pressure to her throat or neck. Appellant testified , through

cross-examination by the Commonwealth, that he had to restrain Ms. Wright during a verbal

argument that became physical. (N.T., 42-43 ). Appellant testified that Ms. Wright was screaming

for her mother to call the police. (N.T., 43). Through his testimony, Appellant claimed that he

restrained Ms. Wright by holding her down on the bed so that he could put his sneakers on to

leave. (N.T., 39-40). This took place during an argument in which Appellant threw a chair

against the wall and threw Ms. Wright up against a wall in anger. (N.T., 15). This argument was

physical enough to knock down the Christmas tree in the process, creating a loud crash and

breaking the ornaments. (N.T., 28-30) Again, any question regarding the credibility of

Appellant’s testimony was properly left to the fact-finder, the Honorable Judge Curcillo.

       After viewing the evidence in the light most favorable to the verdict winner and after

giving the Commonwealth the benefit of all reasonable inferencing drawn from the evidence

presented at the bench trial, we conclude that the evidence presented by the Commonwealth

through the testimony of Ms. Wright, Carol Wright, and Officer Ribec as well as the written

statements provided to police by Ms. Wright on the night of the incident is sufficient for the fact-

finder to conclude that Appellant impeded the breathing of Ms. Wright by applying pressure to

her throat or neck.



                                                  6
       For these reasons, we ask the Superior Court to uphold and affirm our judgment.



                                                                    Respectfully submitted :



                                                                              lr
                                                                   Deborah E. Curcillo, Judge




Distribution: ' ( 2,
                   I
                                                         Dated:
                                                                       ^           "   Z^)


The Superior Court of Pennsylvania
                                             \
The Hon . Deborah E. Curcillo /UA      < r VJV/V
Ryan Lysaght, Esq., Dauphin Coutity District^ Attorney ’s Office '
William Shreve, Esq., 3618 North Sixth Street, P.O. Box 5292, Harrisburg, PA 171
                                                                                 lOVY
Smart Communications/PADOC, Jonathan Jackson/ #JN 8019, SCI-Mahanoy, P.O. Box 33028,   ^^ V
St. Petersburg, FL 33733


                                                                                                              A
                                                                                                                       r
                                                                                                          --
                                                                                                          C




                                                                                                              ro
                                                                                                                  —ro
                                                                                                                   n

                                                                                                                   ••
                                                                                               -
                                                                                               r >                 ro
                                                                                                     •%
                                                                                                                   CP

                                                                                                O

                                                                                               \o



                                                                                               ro
                                                                                               ro
                                                                                               CO




                                            7